Title: To James Madison from Benedict Dorsey, 10 December 1818
From: Dorsey, Benedict
To: Madison, James


Respected friend
No. 132 North 2nd. St. Philadelphia 12 mo 10. 1818
If it be entirely convenient to thyself, and doth not appear improper in me, I should feel extreamly gratified (if thou hast freedom so to do) to receive information on a Subject in which I am considerably interested.
Having purchased some Land in the North West Territory, known by The name of Carvers Land, with which Subject I believe thou are somewhat acquainted, as it was introduced before a Committee of the Senate, in the Year 1806, at wch. time thou wast Secretary of State: The proceedings of which Committee were recorded in the Senate Office—Israel Smith was Chairman of that Committee—“Whether or not the so recording of said proceedings, doth in any wise Amount to a Sanction of the Title by Congress to said Land, and whether there can be any Objection to, or Impropriety in settling those Lands, by those who have purchased under that Title.”
Jona. Carver became possess’d of sd. Land, previous to the revolution, and at the Commencement therof, was preparing to embark from England, with a view of occupying the Same, but was prevented from fulfilling his Views, by that Event; he deceased in London anno 1780, and his eldest Son Rufus Carver who is now living in Vermont became Heir to his property & Estate agreeable to British Law. The decease of Saml. Harrison who prosecuted the Cause before the above mention’d Committee, as Atty. and Agent for the Carvers; the distant Situation of the Land; and the Want of pecuniary Aid; these have been the prominent Reasons why it has been so long neglected. Perhaps my Statement may not be so clear as is necessary, and I may appear Singular, but I do not Wish to write as though I demanded Information. My Intention therin is merely to lay the Case simply before thee, nor would I occasion in any wise, thy Time to be taken up, which is so necessary (no doubt) to be now spent in Quietitude & Rest. Well remembering the high Esteem in which thou wast held, by my deceased Father, when I was a Lad, and having myself a Strong recollection of thee, and feeling no small degree of the same friendly Attachment, I was induced to hesitate no longer in addressing thee.
With sincere wishes for thy Health & Comfort the remaining part of thy Life, and above all, that thou mayest be blesst with a happy hereafter, is the desire of
Benedict Dorsey
